Citation Nr: 0122835	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  98-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine at C5-C6, claimed as nerve 
problems in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a claim for service 
connection for degenerative disc disease of the cervical 
spine at C5-C6, claimed as nerve problems in the neck 
(hereafter "cervical spine disability").  


REMAND

In November 1999, the Board remanded the claim on appeal to 
the RO for further evidentiary development.  Specifically, 
the Board requested that the RO obtain pertinent outstanding 
VA medical records from VA medical facilities in Norfolk, 
Virginia, and from Northport, New York.  After completing 
that development to the extent possible, the RO continued the 
denial of the claim on the basis that there is no evidence of 
a medical nexus or link between the claimed disability and 
service--essentially, as not well grounded.  

The Board notes, however, that there was a significant change 
in the law subsequent to the Board's remand.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom; Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  

In this case, the veteran alleges that his current cervical 
spine disability is the result of an injury that occurred 
while carrying a heavy bag containing gear and ammunition.  
Although the service medical records do not document any 
complaints, findings, diagnoses, or treatment of a cervical 
spine injury, the veteran's DD-214 does show that his 
occupational specialty was light weapons infantry and he was 
awarded the Combat Infantryman Badge.  Tellingly, the law 
provides that, in the case of any veteran who engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 1154(b); see also VAOPGCPREC 12-99 (Oct. 18, 1999).  In 
other words, the veteran can establish the occurrence of an 
in-service injury in-service injury to the cervical spine on 
the basis of his credible assertions, alone.  

The Board also notes that, while the record shows that the RO 
had the veteran examined in January 1998, and that x-rays 
obtained in association therewith revealed current cervical 
spine disability, there is no medical evidence of record 
addressing the relationship, if any, between any current 
service spine disability and the veteran's active military 
service.  

Under these circumstances, and in view of the mandates of the 
Act, noted above, the Board determines that the RO should 
(after associating with the claims file any additional 
outstanding pertinent VA and/or medical records and affording 
the veteran the opportunity to supplement the record) arrange 
for the veteran to undergo appropriate medical examination to 
obtain nexus opinion evidence.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) sent to him concerning such 
examination.

The Board regrets that a second remand of this matter will 
further delay a decision on appeal, but finds that such 
action is necessary to ensure that all due process 
requirements are met.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1. After associating with the record all 
additional outstanding medical records 
(to include from the VA Medical Center 
in Columbia, South Carolina) and 
affording the veteran the opportunity 
to supplement the record, the RO 
should arrange for the veteran to 
undergo a comprehensive VA examination 
by an appropriate VA specialist to 
determine the current nature and 
etiology of any current cervical spine 
disability.  The entire claims file, 
to include a complete copy of this 
REMAND, must be furnished to, and be 
reviewed by, the physician designated 
to examine the veteran.  All indicated 
tests and studies, to include x-rays 
and range of motions studies, should 
be accomplished, and all clinical 
findings should be reported in detail.  
After examination of the veteran and 
consideration of his pertinent 
history, the physician should offer an 
opinion as to whether veteran has a 
cervical spine disability and, if so, 
whether it is at least as likely as 
not that any such disability is a 
result of injury or disease incurred 
in or aggravated by the veteran's 
active military service.  The 
typewritten report of examination must 
include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

2.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claim's 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, 
as amended, at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 
2001) are fully complied with and 
satisfied.

5. After completion of the above 
requested development, and any other 
indicated development and/or 
notification action, the RO should 
adjudicate the claim on appeal in 
light of all pertinent evidence and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determination.

6. If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claim's 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


